Case 2:20-cr-00937-SDW Document 81 Filed 10/29/20 Page 1 of 10 PageID: 156




                                Crim. No. 20-937 (SDW)
Case 2:20-cr-00937-SDW Document 81 Filed 10/29/20 Page 2 of 10 PageID: 157
Case 2:20-cr-00937-SDW Document 81 Filed 10/29/20 Page 3 of 10 PageID: 158
Case 2:20-cr-00937-SDW Document 81 Filed 10/29/20 Page 4 of 10 PageID: 159
Case 2:20-cr-00937-SDW Document 81 Filed 10/29/20 Page 5 of 10 PageID: 160
Case 2:20-cr-00937-SDW Document 81 Filed 10/29/20 Page 6 of 10 PageID: 161
Case 2:20-cr-00937-SDW Document 81 Filed 10/29/20 Page 7 of 10 PageID: 162
Case 2:20-cr-00937-SDW Document 81 Filed 10/29/20 Page 8 of 10 PageID: 163
Case 2:20-cr-00937-SDW Document 81 Filed 10/29/20 Page 9 of 10 PageID: 164
Case 2:20-cr-00937-SDW Document 81 Filed 10/29/20 Page 10 of 10 PageID: 165
